Citation Nr: 1118140	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-24 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include panic disorder, agoraphobia and depressive disorder.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and cousins




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1, 1978 to March 23, 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and April 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Louisville, Kentucky, respectively, which denied service connection for a psychiatric disability and respiratory disability.

In November 2010, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  The Veteran's psychiatric disability began during his military service.

2.  The Veteran does not have a current respiratory disability.


CONCLUSIONS OF LAW

1.  The Veteran's psychiatric disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  A respiratory disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

In view of the Board's favorable decision in his appeal for service connection for a psychiatric disability, further assistance is unnecessary to aid the Veteran in substantiating this claim.

In terms of the issue of service connection for a respiratory disability, the Veteran was sent a VCAA notice letter in July 2005.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second and third elements outlined in Dingess in the July 2005 letter.  He received notice of the fourth and fifth elements outlined in Dingess, via the letter mailed in January 2007.  Therefore, the duty to assist has been met.

In developing his claim, VA obtained the Veteran's service treatment records (STRs), and VA and private treatment records.  In addition, VA examinations were provided in June 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, Acting VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has reported that he is receiving benefits from the Social Security Administration (SSA).  These records are included in the claims file and have been reviewed by the Board.  
No further development is required to comply with the provisions of the VCAA or the implementing regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  

II.  Legal Criteria

The Veteran is contending that service connection is warranted for a psychiatric disability and respiratory disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (July 16, 2003).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In deciding a claim based upon aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In this regard, temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

III.  Analysis

Entitlement to service connection for a psychiatric disability

The Veteran claims that his psychiatric disability began during his military service.  

Service treatment records show that the Veteran only served twenty-three days before being discharged.  His enlistment examination shows no diagnosis of a psychiatric disorder.  During service, he was found to be emotionally unstable by Mental Hygiene evaluations.  Service treatment records show that the Veteran was nervous and reported having blackouts where he would not remember what he did during that time.  The Veteran also testified that he was harassed by his superiors during his service.

After service, the Veteran testified that he sought treatment for his psychiatric disability in 1982 or 1983.  He had suicidal ideations during this time and was hospitalized.  A January 1985 private treatment record notes a diagnosis of a panic disorder.  Recent treatment records show that the Veteran has a current diagnosis of panic disorder with agoraphobia, depressive disorder secondary to panic disorder and alcohol dependence in partial remission.

The Veteran's enlistment examination is shows no psychiatric defect.  Therefore, the Veteran is afforded a presumption of sound condition upon entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  A review of the record shows that the Veteran has reported that he had panic attacks as a child.  A service treatment record dated in March 1978 showed that a social worker speculated that incidents in the past may have contributed to his current anxiety.  The Board does not find this evidence is enough to rebut the Veteran's presumption of soundness when all of the evidence is considered.  

Further evidence shows that his psychiatric disabilities began during his military service.  The Veteran, his wife, cousins and friends have all reported and testified that he was a happy-go-lucky person before he entered the military, but after he was discharged he was different and began drinking alcohol and abusing drugs.  The Veteran's wife testified that she could hardly recognize him when he was discharged due to the significant changes she saw in him.  

Medical evidence in support of his claim includes an October 2005 statement made by a VA psychiatrist.  He stated that stress in the military may be related to the onset of his panic disorder.  A July 2008 statement by a VA Pharmacist notes that the Veteran seemed to describe a nervous breakdown during his military service.  The pharmacist stated that it was feasible that the Veteran's service contributed to his current psychiatric disability.

The Veteran was afforded a VA examination in June 2009 to determine whether his current psychiatric disability was due to his military service.  The examiner thoroughly reviewed the Veteran's claims file and examined the Veteran.  He diagnosed the Veteran with a panic disorder with agoraphobia, depressive disorder, secondary to panic disorder, alcohol dependence, in partial remission and personality disorder.  The examiner found that his current psychiatric disability were less likely as not caused by or a result of the Veteran's military service.  The examiner stated that the Veteran was clearly presenting with more severe mood symptoms at present than he did prior to the military, but the examiner found that there was no way to determine without resorting to mere speculation whether the Veteran's current mood symptoms were aggravated by military service or some other life event, such as the reported back injury.

The Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e. where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Although the June 2009 examiner found it was less likely than not that his current psychiatric disability was due to his military service, he also stated it would be mere speculation to say whether his disability had been aggravated.  

After considering the medical evidence as well as the lay statements presented, the Board finds that the there is an approximate balance of positive and negative evidence in the record.  The Board finds the testimony regarding the Veteran's behavioral changes post-service was credible and corroborated the Veteran's assertions that his mental health problems began in service.  They are competent to testify to their observations as to his behavioral changes.

Thus there is some probative evidence in favor of the claim and some against it.  The evidence for and against the claim is judged to be evenly balanced by the Board.  Accordingly, in resolving all reasonable doubt in favor of the appellant, service connection for a psychiatric disability, to include panic disorder, agoraphobia and depressive disorder is granted.

Entitlement to service connection for a respiratory disability

As to a respiratory disability, there is no current diagnosis.  In June 2009, the Veteran was afforded a VA examination.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran had no chronic respiratory diagnosis and only morbid obesity.  The examiner explained that his mild reduction in diffusing capacity was due to his elevated diaphragm associated with morbid obesity with the weight of 370 pounds and not a true lung disease.  Therefore, the examiner concluded that his limited excursion was not due to, a result of, or aggravated by his acute respiratory illness in March 1978.  The examiner also explained that his morbid obesity was no present in 1978 and was not caused by his brief period of military service.  The examiner found that during service the Veteran had an acute respiratory illness for which he was admitted over night for two days in March of 1978.  The examiner did not find that the Veteran had a beginning of a chronic respiratory condition, instead his condition was acute and transitory.  

The Board has reviewed the Veteran's treatment records since service.  The Veteran was diagnosed with pharyngitis in January of 1998 and complained of a sore throat on one occasion.  The Veteran claims that he has had chronic tonsillitis, but the record does not show any chronic condition.  The Veteran's wife reported that the Veteran had sleep apnea in September 2005, but there is no diagnosis of this condition in his treatment records.  

The Board acknowledges the Veteran's statements that he had pneumonia during service and that this caused his current disability.  The Board finds his statement regarding a diagnosis of pneumonia in service to be credible; however, the evidence does not show a current disability.  The documented record of no disability is of greater probative weight than these statements to the contrary.

No medical professional has diagnosed the Veteran as suffering from a current respiratory disability.  The Board notes that in order to be granted service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998)

For the reasons discussed above, the Board must conclude that a preponderance of the evidence is against this claim.




				[CONTINUED ON NEXT PAGE]


ORDER

Service connection for a psychiatric disability, to include panic disorder, agoraphobia and depressive disorder, is granted.

Service connection for a respiratory disability is denied.



____________________________________________
Nancy Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


